            Case 1:19-cv-02395-JGK Document 44 Filed 05/15/20 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

MALAKAI HART, CARL HART, and ROBIN
HART,

                               Plaintiffs,

       v.                                              Case No. 19-cv-2395-JGK
ETHICAL CULTURE FIELDSTON SCHOOL,
JESSICA L. BAGBY, ROBERT CAIRO, LIZ
FERNANDEZ, DAVID ARGENZIO, and “JOHN
AND JANE DOES,” said names being fictitious
and intended to represent individual employees,
staff, teachers, and personnel of Ethical Culture
Fieldston School,

                               Defendants.




            STIPULATION OF CONFIDENTIALITY AND PROTECTIVE ORDER

       IT IS HEREBY STIPULATED AND AGREED by and between the undersigned

counsel for Plaintiffs MALAKAI HART, CARL HART and ROBIN HART (collectively,

“Plaintiffs”) and Defendants ETHICAL CULTURE FIELDSTON SCHOOL (“ECFS”),

JESSICA L. BAGBY, ROBERT CAIRO, LIZ FERNANDEZ, and DAVID ARGENZIO

(collectively, “Defendants”) (Plaintiffs and Defendants, collectively, “the Parties”), that:

       1.       All documents, materials, items, and/or information produced by a party (a

“producing party”) to any of the parties in this case (a “receiving party”) shall be governed by

this Protective Order.

       2. A producing party may designate any information or materials it produces in this

action as (1) “Confidential” or (2) “Highly Confidential – Attorneys’ Eyes Only” under the terms

of this Protective Order (collectively referred to herein as “Protected Information”).
          Case 1:19-cv-02395-JGK Document 44 Filed 05/15/20 Page 2 of 9



       3. For the purposes of discovery exchanged between the parties during the course of

litigation, information or materials designated “Confidential Information” means those things

that may be disclosed to the parties for the purposes of this action, but which should be protected

against disclosure to third parties. This includes, but is not limited to, information or materials a

party reasonably and in good faith believes contain or disclose information that the party, in the

ordinary course, does not or would not publicly disclose, or which would, in the good faith

judgment of the producing party, be detrimental to that party.

       4. For the purposes of discovery exchanged between the parties during the course of

litigation, information or materials designated “Highly Confidential – Attorneys’ Eyes Only”

means those things that the producing party in good faith believes are so sensitive that their

disclosure to any person other than those specified in Paragraph 6(c) is likely to cause significant

harm to an individual, or constitutes or is similar to information subject by law or contract to a

legally protected right of privacy or that a party is otherwise under a preexisting obligation to

maintain as confidential. Non-limiting examples of such information or materials include:

               (a)     Medical (as used herein, “medical” includes, but is not limited to,

               physical, psychiatric, mental health, and counseling) records or information

               regarding any person’s medical condition, treatment, diagnosis, medication, etc.;

               (b)     Non-public information or materials regarding individuals, such as home

               addresses, social security numbers, dates of birth, financial records, educational

               records, disciplinary records, school attendance records, reports to child

               protection agencies, signed agreements and/or contracts, personnel records,

               employment records, payroll information, demographic data, and names of

               minors; and
                                                  2
         Case 1:19-cv-02395-JGK Document 44 Filed 05/15/20 Page 3 of 9



              (c)     Any other non-public information or materials naming or concerning

              ECFS families and students other than Plaintiffs.

       5. Any information is deemed Protected Information if designated “CONFIDENTIAL”

or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” by the producing party,

whether it is a document, information contained in a document, information revealed in an

interrogatory answer, information revealed during deposition, and/or information revealed during

a court proceeding or otherwise.

       6. All Protected Information shall be subjected to the following restrictions:

              (a)     All such Protected Information shall be used only for the purpose of this

              litigation and/or any related appeals and not for any other purpose whatsoever;

              (b)     All information and materials designated as “Confidential” shall not be

              given, shown, made available, discussed or otherwise communicated in any way

              to anyone except:

                             i.      The Court and its employees;

                             ii.     Court Reporters;

                             iii.    Attorneys of Record, their associated attorneys, and the

                                     employees of such attorneys to whom it is necessary that

                                     the material be shown for the purpose of this litigation;

                             iv.     Deponents at Depositions;

                             v.      Mediators;

                             vi.     Experts;

                             vii.    The Parties, or the directors, officers and employees of the

                                     Parties who are assisting in the preparation of this case for
                                                3
            Case 1:19-cv-02395-JGK Document 44 Filed 05/15/20 Page 4 of 9



                                      trial and to whom, in the opinion of the attorney(s) for

                                      Plaintiffs or Defendants, it is necessary to the preparation

                                      of the party’s case that such material be shown; and

                              viii.   Any other person only upon order of the Court or by

                                      written consent of the producing party.

                (c)    Information or material designated as “Highly Confidential – Attorneys’

                       Eyes Only,” or copies or extracts therefrom and compilations and

                       summaries thereof, may be disclosed, summarized, described,

                       characterized, or otherwise communicated or made available in whole or

                       in part only to the persons identified in Paragraph 6(b)(i)–(vi) and (viii).

                (d)    The restrictions set forth above in Paragraphs 6(a)–(c) regarding

                       Protected Information only apply to the non-producing party.

       7. The persons referred to in Paragraphs 6(b)–(c) to whom documents and copies of

Protected Information are to be provided, discussed, made available, or otherwise communicated

in any way, in whole or part, shall be told about the Protective Order and advised not to disclose

such documents and/or information outside the context of this litigation. All persons listed in

Paragraphs 6(b)(vi)–(viii) may only receive access to Protected Information after they have

confirmed their understanding and agreement to abide by the terms of this Protective Order by

completing and signing a copy of an undertaking in the form attached hereto as Exhibit A.

       8.       Any producing party who inadvertently fails to designate Protected Information or

otherwise wishes to change the designation of confidentiality under this Protective Order, may

later do so, and such document/information shall be treated by all other parties as being so

designated from the time of the notification in writing of the inadvertent designation. A
                                                  4
            Case 1:19-cv-02395-JGK Document 44 Filed 05/15/20 Page 5 of 9



producing party shall correct its failure to mark an item as Protected Information in writing

accompanied by substitute copies of each item, container, or folder, appropriately marked with

the proper confidentiality designation pursuant to this Protective Order. The inadvertent

disclosure of Protected Information by the producing party in producing discovery, regardless of

whether the information was designated as such at the time of disclosure, shall not be treated as a

waiver in whole or in part of a producing party’s claim of confidentiality, either as to the specific

information disclosed or as to any other information relating thereto or on the same or related

subject, and each party agrees to make reasonable efforts to preserve the confidentiality of the

inadvertently disclosed information. As soon as the receiving party has notice of the inadvertent

production, the receiving party must endeavor in good faith to obtain all copies of the document

which it distributed or disclosed to persons not authorized to access such information by

Paragraphs 6(b) and (c) above, as well as any copies made by such persons.

       9.       If a producing party inadvertently discloses to a receiving party any information

that is privileged or otherwise immune from discovery, said producing party shall promptly upon

discovery of such disclosure advise the receiving party in writing and request that the item or

items of information be returned. In that event, the disclosure shall not serve as a waiver of any

privilege or immunity. The provisions of this paragraph shall not apply to any disclosure when

the material disclosed is relied upon by the producing party during trial, hearing, or in support of

any position taken before the Court.

       10.      At any time during the period of this action, any party who objects to the

designation of any Protected Information, including any claims of inadvertent disclosure set forth

in Paragraphs 8 and 9, will advise the producing party in writing of its objection and the basis of

the objection. If the parties are unable to resolve the objection in good faith, the objecting party

                                                  5
          Case 1:19-cv-02395-JGK Document 44 Filed 05/15/20 Page 6 of 9



shall move for an order vacating the designation in dispute. While such an application is

pending, the Protected Information will be treated as confidential under the terms of this

Stipulation. The parties are not obligated to challenge the designation of any Protected

Information at the time of receipt, disclosure, or designation, and are not precluded from raising

any subsequent challenges.

       11.     At the conclusion of this action, including all appeals, all persons having received

Protected Information hereunder, except the Court and those employed by the Court, shall return

such material and all copies thereof (including summaries and excerpts) to counsel for the

producing party or, alternatively, shall destroy such material and provide written certification of

such destruction to counsel for the producing party, with the exception of documents retained for

recordkeeping purposes by counsel for the parties. Counsel for the parties are not required to

destroy and/or return Attorney Work Product.

       12.     Entering into, agreeing to, and/or producing or receiving Protected Information or

otherwise complying with the terms of this Protective Order shall not:

               (a)     operate as an admission by any party that any Protected Information

               contains or reflects any sensitive or confidential information;

               (b)     operate as an admission by any party that the restrictions and procedures

               set forth herein constitute or do not constitute adequate protection for any

               particular Protected Information;

               (c)     prejudice in any way the rights of the parties to object to the production of

               documents they consider not subject to discovery;




                                                   6
          Case 1:19-cv-02395-JGK Document 44 Filed 05/15/20 Page 7 of 9



               (d)     prejudice in any way the rights of any party to object to the authenticity or

               admissibility into evidence of any document, testimony, or other evidence subject

               to this Protective Order;

               (e)     prejudice in any way the rights of a party to seek a determination by the

               Court whether any information or material should be subject to the terms of this

               Protective Order;

               (f)     prejudice in any way the rights of a party to petition the Court for a further

               protective order relating to any purportedly confidential information or persons to

               whom such information may be disclosed;

               (g)     prejudice in any way the rights of a party to make a showing that

               information or material of a sensitive or confidential nature, but which is not

               specifically included in the categories of “Highly Confidential – Attorneys’ Eyes

               Only” information or materials itemized in Paragraph 4 above, is properly

               designated “Highly Confidential – Attorneys’ Eyes Only”; or

               (h)     prevent the parties to this Protective Order from agreeing in writing or on

               the record during a deposition or hearing in this action to alter or waive the

               provisions or protections provided for herein with respect to any particular

               information or material produced by the parties.

       13.     Nothing in this Stipulation shall bar or otherwise restrict an attorney from

rendering advice with respect to this litigation to the party for which such attorneys have

appeared of record in this action and, in the course thereof, referring to or relying generally upon

their examination of documents produced to them in this action.



                                                 7
Case 1:19-cv-02395-JGK Document 44 Filed 05/15/20 Page 8 of 9
          Case 1:19-cv-02395-JGK Document 44
                                          41 Filed 05/15/20
                                                   05/14/20 Page 9 of 9



EXHIBIT A

                AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

       I, the undersigned,                                                   (print or type name),

hereby acknowledge that I have received a copy of the Stipulated Protective Order (the “Order”)

entered on                       , 2020 in the matter entitled “Malakai Hart, Carl Hart and Robin

Hart v. Ethical Culture Fieldston School, Jessica L. Bagby, Robert Cairo, Liz Fernandez, David

Argenzio and “John and Jane Does””, Case No. 19-cv-2395-JGK, pending before the Honorable

John G. Koeltl in the U.S. District Court for the Southern District of New York. My

business/residence address is:




       I hereby acknowledge that I have read and understand the Order, and agree to: (1) be

bound by all of the provisions thereof and (2) submit to the jurisdiction of the U.S. District Court

for the Southern District of New York for purposes of enforcing the Order.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct, and that this Agreement was executed on the _____ day of

__________, 202_, in the city of ________________, state of _______.




                                               (Signature)
